Exhibit 10.6 Schedule to Form of Agency Agreement Company name Start Date Address Auto Renewal Termination date 1 WING SHING COMPANY LIMITED 1 January 2013 FLAT A1 2/F, BLK A 8 MAN HOP PATH, PHASE 2, HING FOOK BUILDKNG, YUEN LONG, N.T. Every 2 years 31 December 2014 2 SHINE WAVE LTD 1 November 2012 FLAT B, 18/F, NELSON COURT 45, HONG KONG Every 2 years 30 October 2014 3 MILLION WAY CONSULTANT LIMITED 1 November 2012 THE CREQUE BUILDING, , ROAD TOWN, HONG KONG Every 2 years 30 October 2014 4 SHA MEN SHI BO DE HUANG JIN JIAO YI YOU XIAN GONG SI 26 February 2008 FU JIAN SHENG SHA MEN SHI SHA HE LU Every 2 years 25 February 2014 5 ZHONG SHAN WAN LONG TOU ZI ZI XUN YOU XIAN GONG SI 7 April 2008 GUANG DONG SHENG ZHONG SHAN SHI DONG QU QI WAN DAO BAO LI DA SHA 5 LOU C SHI Every 2 years 6 April 2014 6 TIAN JIN JIN YE GUI JIN SHU JING YING YOU XIAN GONG SI GUANG ZHOU FEN GONG SI 1 March 2008 GUANG DONG SHENG GUANG ZHOU SHI YUE XIU QU DONG FENG ZHONG LU Every 2 years 28 February 2014 7 MING FU XIN XI ZI XUN YOU XIAN GONG SI 14 January 2011 GUANG DONG SHENG SHEN ZHEN SHI LUO HU QU HE PING LU 3 Every 2 years 13 January 2015 8 LI ANG HUANG JIN PEI XUN ZHONG XIN SHEN ZHEN FEN GONG SI 1 February 2008 GUANG DONG SHENG SHEN ZHEN SHI FU TIAN QU YI TIAN LU 3 Every 2 years 31 January 2014 9 SHA MEN LI ANG HUANG JIN JIAO YI YOU XIAN GONG SI 26 February 2008 FU JIAN SHENG SHA MEN SHI SI MING QU HU BIN NAN LU 57 HAO JIN YUAN DA SHA 3C SHI Every 2 years 25 February 2014 10 XIAN YOU XIAN TIAN HE HUANG JIN TOU ZI ZI XUN YOU XIAN GONG SI 6 September 2012 FU JIAN SHENG PU TIAN SHI XIAN YOU XIAO LI CHENG ZHEN HONG QIAO SHANG MAO CHENG E DONG 406 SHI Every 2 years 5 September 2014 11 FO SHAN SHI MING FENG TOU ZI YOU XIAN GONG SI 12 October 2010 GUANG DONG SHENG FO SHAN SHI NAO HAI QU GUI CHENG JIAN PING LU TIAN AN SHU MA CHENG DI ER QI 1608 SHI Every 2 years 11 October 2014 12 TIAN JIN JIN YE GUI JIN SHU JING YING YOU XIAN GONG SI CHENG DU FEN GONG SI 1 December 2012 SI CHUAN SHENG CHENG DU SHI JIN JIANG QU DONG DA JIE ZI DONG LOU JIE 11 HAO DONG FANG GUANG CHANG A ZUO 20 CENG 2006-2007 HAO Every 2 years 30 November 2014 13 EN PING SHI XIN TENG YUE TOU ZI GUAN LI YOU XIAN GONG SI 3 December 2012 GUANG DONG SHENG EN PING SHI MEI HUA LU 52 HAO ZHONG AO TING B QU 413-415 HAO Every 2 years 2 December 2014
